Citation Nr: 0003713	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to a rating in excess of 30 percent for major 
depression with post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  In a March 1997 
action, the Board denied entitlement to service connection 
for bilateral bursitis of the shoulders and remanded for 
further development the increased rating issue.  In a 
November 1999 decision, the Board vacated its March 1997 
decision with respect to service connection for bursitis of 
the shoulders.  Thus, the Board will now address the service 
connection issue on a de novo basis.

The Board notes that the veteran has waived his procedural 
right to M&ROC review of an August 1999 letter from an 
orthopedic surgeon.  No such waiver has been filed with 
respect to the multiple VA medical records accrued since 
issuance of the last supplemental statement of the case on 
the matter in April 1996.  However, given that those records 
pertain primarily to the veteran's psychiatric disability and 
not his shoulder disability and given that the Board will 
grant benefits pertaining to bilateral shoulder disability, 
the evidence need not be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1999).

The issue of entitlement to an increased rating for major 
depression with post-traumatic stress disorder will be 
addressed in the remand at the end of this action.



FINDING OF FACT

The veteran's bilateral shoulder disability originated in 
service.


CONCLUSION OF LAW

Bilateral shoulder disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the claim for service 
connection for bilateral shoulder disability is well 
grounded.  The Board is satisfied that all relevant facts 
have been properly developed with respect to this issue and 
no further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran has testified at his hearings on appeal that he 
has experienced pain in both shoulders ever since serving 
aboard ship during service in 1960.  The veteran testified 
that he had received a cortisone injection to one shoulder in 
service as well received medication and further injections 
for both shoulders following service.

Review of the veteran's service medical records reveals that 
at the time of his service entrance examination, he 
manifested no shoulder defects.  However, beginning in 
December 1961 the veteran was treated for right shoulder 
pain; deltoid bursitis was diagnosed.  Soon after, in July 
1962, he was seen for bilateral shoulder pain.  Bilateral 
bursitis was diagnosed in March 1970.  A service examiner 
noted on the veteran's separation examination report that he 
had an 11-year history of bilateral bursitis.

The veteran's shoulder complaints continued after service, 
and he was treated on multiple occasions at military and 
private facilities over the intervening years between his 
separation from service and his first VA examination in April 
1994. Diagnoses of arthritis and bursitis of the shoulders 
were rendered.  

The veteran underwent VA examinations of his shoulders in 
April and July 1994.  The reports from those examinations, in 
addition to multiple VA Medical Center and private medical 
records, were reviewed by an Air Force orthopedic surgeon.  
In an August 1999 report, the orthopedic surgeon stated that, 
based upon review of the veteran's medical records, he was of 
the opinion that the signs and symptoms of the veteran's 
bilateral shoulder disability had not changed since the 
inception of the disability in the early 1960s.  The surgeon 
opined that the veteran's current signs and symptoms were 
consistent with subacromial bursitis and/or degenerative 
joint disease of the shoulders.  Given the inservice evidence 
of treatment for both shoulders, the above medical opinion 
weighing in favor of an etiological link between current 
disability and the inservice disability, and the lack of any 
competent countervailing opinion, the Board concludes that 
service connection is warranted for bilateral shoulder 
disability. 


ORDER

Service connection for bilateral shoulder disability is 
granted.


REMAND

Review of the records reveals that the veteran most recently 
underwent VA examination of his service-connected psychiatric 
disability in October 1997.  The veteran did undergo a VA 
neuropsychiatric evaluation in January 1999; however, that 
examination focused on the etiology of his dementia.  At his 
July 1999 personal hearing, the veteran testified that his 
psychiatric condition had deteriorated since that October 
1997 examination.  The Board is thus of the opinion that 
further psychiatric evaluation of the veteran is in order.

Further, it was brought out at the hearing that the veteran 
had been awarded total disability benefits from the Social 
Security Administration (SSA).  The decision awarding such 
benefits and the complete medical evidence upon which the 
decision was based are not associated with the veteran's 
claims file.  Accordingly, further development in this 
respect is warranted.

Moreover, significant medical evidence pertaining to the 
veteran's service-connected psychiatric disability has been 
added to his claims file since the last supplemental 
statement of the case on the matter was issued in April 1996.  
As no waiver with respect to those records has been 
submitted, remand is also warranted for the M&ROC to review 
those records and issue an appropriate supplemental statement 
of the case.  38 C.F.R. § 20.1304(c).

At his July 1995 personal hearing held at the M&ROC, the 
veteran opined that he was 100 percent disabled due to his 
service-connected psychiatric disability, as his symptoms, 
especially impaired memory and concentration, have rendered 
him unable to work.  The Board is of the opinion that the 
veteran has thus raised the issue of entitlement to a total 
rating based upon unemployability due to service-connected 
disabilities.  This issue has not been adjudicated by the 
M&ROC.

In written argument submitted in March 1998, the 
representative appears to be contending that dementia, if 
present, is etiologically related to the veteran's service-
connected psychiatric disability.  At his July 1999 personal 
hearing, the veteran testified that he had been told by a 
psychiatrist that he had drug-induced dementia.  The record 
reflects that the M&ROC has not adjudicated the issue of 
entitlement to service connection for dementia.  In addition, 
review of the claims file fails to reveal evidence that the 
veteran's dementia is drug induced or linked to service-
connected disability.  The Board will offer the veteran the 
opportunity to submit such evidence.

In light of these circumstances, the case is REMANDED to the 
M&ROC for the following actions:

1.  The M&ROC should request the veteran 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers, private and 
VA, who may possess additional records 
pertinent to his claim for an initial 
rating for major depression with post-
traumatic stress disorder in excess of 30 
percent.  When the requested information 
and any necessary authorization have been 
received, the M&ROC should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  
Regardless, the M&ROC should obtain all 
medical records from the VA Medical 
Center at Ft. Meade, South Dakota 
reflecting treatment of the veteran for 
psychiatric disability since July 1999.

2.  The M&ROC should contact SSA and 
obtain a copy of the decision granting 
the veteran total disability benefits as 
well as the medical record upon which the 
decision was based.  All records obtained 
should be associated with the claims 
files. 

3.  The M&ROC should afford the veteran 
the opportunity to submit medical 
evidence, such as a physician's 
statement, showing that there is an 
etiological link between his service-
connected psychiatric disability and his 
dementia.

4.  Then, the M&ROC should provide the 
veteran with a VA psychiatric examination 
for the purpose of determining the extent 
of impairment from his service-connected 
major depression with post-traumatic 
stress disorder.  Any indicated studies 
should be performed.  With respect to 
each of the psychiatric symptoms listed 
in the current criteria for evaluating 
mental disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected major depression with post-
traumatic stress disorder or any other 
psychiatric disorder present.  To the 
extent possible, the manifestations of 
the veteran's major depression with post-
traumatic stress disorder should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's major depression with post-
traumatic stress disorder with an 
explanation of the significance of the 
score assigned.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the major depression with 
post-traumatic stress disorder, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score and an opinion 
concerning the degree of social and 
industrial impairment based upon the 
combined impairment from all psychiatric 
disorders present.  The rationale for all 
opinions expressed should also be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner. 

5.  Thereafter, the M&ROC should review 
the claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the M&ROC 
should undertake any other indicated 
development, adjudicate the claim for 
service connection for dementia and 
readjudicate the issue entitlement to an 
initial rating in excess of 30 percent 
for major depression with post-traumatic 
stress disorder based on all evidence 
received since its most recent 
consideration of this issue.  With 
respect to the initial rating issue, the 
M&ROC should consider the rating criteria 
effective prior to and after November 7, 
1996, applying whichever criteria are 
more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  

6.  If the issue of entitlement to a 
total rating based on unemployability is 
not rendered moot, the RO should 
undertake all indicated development 
pertaining to this issue, to include 
obtaining any outstanding records 
pertaining to the veteran's bilateral 
shoulder disability and a VA examination 
to determine the impact of the bilateral 
shoulder disability on the veteran's 
ability to work.  Then, the M&ROC should 
adjudicate the claim for a total rating 
based on unemployability due to service-
connected disabilities.

7.  If a rating in excess of 30 percent 
for major depression with post-traumatic 
stress disorder is not granted to the 
veteran's satisfaction, or a timely 
notice of disagreement is received with 
respect to any other matter, the M&ROC 
should issue a supplemental statement of 
the case, covering all issues in 
appellate status, and afford the veteran 
and his representative an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue(s) addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
M&ROC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

